Worrill, J.,
dissenting, I dissent from the judgment of reversal on the general grounds of the amended motion for new trial, for the following reasons: The insurance policy on the life of the insured in the present case was issued on June 15, 1950. A Miss Harris, a witness for the defendant, testified that she visited the insured on July 13, 1950, which was about a month after the issuance of the policy, that he appeared to be blind, and that in her opinion he was “at least 70 years of age at the time I saw him.” Another witness for the defendant, who was a member 'of the public health department of Wilkes County, and who had occasion to visit the insured, testified that “in my opinion he was a very old man.” The weight and credibility of this testimony was for the jury. The fact that other testimony of the witness, Miss Harris, showed that her statement as to the age of the insured was an opinion based on casual observation of his physical condition did not render such evidence' without probative value. See Dixie Manufacturing Co. v. Ricks, 28 Ga. App. 160 (1) (110 S. E. 454); Merry Bros. Brick & Tile Co. v. Holmes, 57 Ga. App. 281, 283 (195 S. E. 223).